                                                                               FILED IN COI]RT
                                                                         ,      ASHEVILLE' NC

                 IN TI{E LINITED STATES DISTRICT COURT JAN [} 6 2O2I
            FOR TFIE WESTERN DISTRICT OF NORTH CAROLINA.s. oIsTnICT COURT
                            ASF{EVILLE DIVISION      e* IvlbrsrRrcr oF N'c'

                           DOCKET NO.       1:   19-CR-00028-s

LNITED STATES OF AMERICA
                                                     CONSENT ORDER AND
V.                                                 JUDGMENT OF FORFEITURE

DERRICK MATIRICE PERRY


       WHEREAS, the defendant, DERRICK MAURICE PERRY, has entered into
a plea agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal
offenses under which forfeiture may be ordered;

      WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes properly derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such properfy; and/or properly used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, if any, in the property and agrees to the forfeiture of such interest;

        WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P . 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(l ) & (cX2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:19-cr-00028-MR-WCM Document 292 Filed 01/06/21 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consentsto forfeiture;

       WHEREAS, the undersigned United States MagistrateJudge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC3U-C (September
8,2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Approximately $6,146.00 in United States currency, seized on or
               about September27,2018, at U.S. Highway 74 in Asheville, North
               Carolina.

      The United States Marshal and/or other property custodian for         the
investigative agency is authonzedto take possession and maintain custody of the
above-described t angible properly.

      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. g
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above andlor in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

       Any person, other than the defendant, asserting any legal interest in the
property n?y,within thirty days ofthe publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearingto adjudicate the validity ofthe
alleged interest.




    Case 1:19-cr-00028-MR-WCM Document 292 Filed 01/06/21 Page 2 of 3
      Pursuant to Fed. R. Crim. P.32.2b)(3), upon entry ofthis Order ofForfeiture,
the United States Attomey's Office is authorizd,to conduct any discovery needed
to identiff,locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuantto Fed. R
Civ. P. 45.

       Following the Court's disposition of all timelypetitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4XA), the defendant consents that this order
shall be final as to defendant upon filing.




Assistant Un ited States Attomey

 0,   (".^4'
DERRICK MAURICE PERRY
Defendant
  p\+     q*
GARLAND F. BYERS, JR.
Attorney forDefendant




                                                                 ALF
                                           United States Magi     Judge
                                           Western District   orth Carolina




   Case 1:19-cr-00028-MR-WCM Document 292 Filed 01/06/21 Page 3 of 3
